Citation Nr: 0529307	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  02-22 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for chronic suppurative 
mastoiditis currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from October 1952 to June 1956.

This appeal arose from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (the RO) which, inter alia, continued a 10 
percent disability rating for the veteran's service-connected 
chronic suppurative mastoiditis.  


FINDINGS OF FACT

1. The veteran's chronic suppurative mastoiditis is 
manifested by persistent suppuration.  

2. The veteran has been separately evaluated for tinnitus, 
hearing loss, bone loss, and scarring with iatrogenic sensory 
loss, all complications of chronic suppurative mastoiditis.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for chronic suppurative mastoiditis have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6200 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) must be considered.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  38 U.S.C.A. § 5103; 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  In this 
case, a VCAA notice was sent to the claimant in February 
2002, prior to the issuance of the rating decision currently 
on appeal.  Accordingly, the AOJ has timely complied with the 
VCAA's notice requirements.  

The VCAA further requires that the VA must notify a claimant 
of any evidence that is necessary to substantiate the claim, 
as well as which evidence the Secretary will attempt to 
obtain and which evidence the claimant is responsible for 
producing.  38 U.S.C.A. § 5103(a).  In this case, the 
February 2002 letter referred to above informed the veteran 
of information and evidence needed to substantiate and 
complete his increased rating claim.  Moreover, the veteran 
was generally advised to submit any additional evidence that 
pertained to the matter, including via statement of the case 
and supplemental statements of the case.  Pelegrini, 18 Vet. 
App. at 121.  

Also, the February 2002 letter informed the veteran of which 
portion of information should be provided by the claimant, 
and which portion VA would try to obtain on the claimant's 
behalf.  38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. 
Principi, 
16 Vet. App. 183, 187 (2002).  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, including 
scheduling a VA medical examination when appropriate.  38 
C.F.R. § 3.159(c) (2005).  The veteran was treated 
exclusively at a VA medical center and the Oregon Health and 
Science University Hospital via VA referral, and the RO is in 
possession of all of the veteran's VA medical records related 
to his disability.  The veteran made no request of the RO to 
obtain any private medical records.  The veteran was examined 
in regards to his chronic suppurative mastoiditis in July 
2003 and July 2005.  As such, VA has fulfilled its duties to 
the veteran to the extent possible given the particular 
circumstances of this case.  

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2005).

Laws and Regulations

Under Diagnostic Code 6200, a 10 percent disability 
evaluation, the maximum allowed, is awarded for chronic 
suppurative otitis media, mastoiditis, or cholesteatoma (or 
any combination), during suppuration, or with aural polyps.  
38 C.F.R. § 4.87, Diagnostic Code 6200 (2005).  Evaluations 
of hearing impairment, and complications such as 
labyrinthitis, tinnitus, facial nerve paralysis, or bone loss 
of the skull, are to be done separately. 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Diagnostic Code 6200 indicates that complications of chronic 
otitis media or mastoiditis are to be evaluated separately.  
38 C.F.R. § 4.87, Diagnostic Code 6200.  



Analysis

At the veteran's induction into the Navy, a large perforated 
right ear drum was noted on his service medical records, 
which are replete with notations regarding treatment for ear 
infections and chronic otitis media, which persisted despite 
treatment.  

In July 1955 the veteran was hospitalized and submitted to a 
right radical mastoidectomy.  Following his mastoidectomy, 
the veteran continued to complain of a malodorous purulent 
discharge.  A 1957 VA exam found moderate drainage from the 
right ear, absence of tympanic membrane, and diagnosed the 
veteran with chronic suppurative mastoiditis.  

Until 1999 the veteran was treated by his private physician.  
At that time the veteran returned to the VA medical center 
for cleaning of the mastoid bowl and an audiology 
examination.  At that time he reported ear drainage for "the 
last few years."  The audiologist noted that tympanometry 
was not tested due to active infection and drainage.  The 
veteran continued to visit the VA medical center for routine 
mastoid bowl cleanings.  

In 2001, a VA medical center treatment record notes that the 
veteran's right-sided otorrhea had increased, despite 
management with multiple powders and otic drops.  The 
examiner noted a very small amount of whitish debris along 
the floor of the auditory canal, no purulent debris seen 
within the mastoid bowl or external auditory canal, and a 
small amount of cerumen and crust within the mastoid cavity.  

In 2002, otomicroscopy revealed that the veteran had right-
side copious purulent drainage in the mastoid bowl and 
external ear canal, inflamed mucosa, a thickened and inflamed 
tympanic membrane, granulation tissue and possible small 
perforation along interior portion of tympanic membrane.  

In 2003 the veteran underwent right middle ear exploration 
surgery and a cartilage tympanolplasty.  Unfortunately, the 
veteran's disorder persisted.  In 2004 the veteran had a 
right-side hearing aid implanted. 

The latest VA medical examination in June 2005 discloses a 
diagnosis for chronic mastoiditis.  At that time the 
examination revealed a large modified radical mastoid bowl on 
the right side, which did not appear to be infected.  
Notably, the veteran was also diagnosed as having tinnitus 
and hearing loss in both ears resulting from his chronic 
mastoiditis.

The medical evidence shows that the veteran's right-sided 
chronic mastoiditis is manifested by suppuration, hearing 
loss, and tinnitus.  There are objective findings of regular 
purulent discharge from the ear canal, inflammation of the 
mastoid cavity, a thickened, inflamed and perforated tympanic 
membrane, and the presence of granulation tissue.  There is a 
clear diagnosis of chronic suppurative mastoiditis.  

Because there is evidence of chronic suppurative mastoiditis 
of the right ear, a 10 percent evaluation is warranted under 
Diagnostic Code 6200.  The 10 percent evaluation is the 
highest schedular rating under Diagnostic Code 6200 38 C.F.R. 
§ 4.87 (2005).  

Diagnostic Code 6200 indicates that complications of chronic 
suppurative mastoiditis are to be evaluated separately.  
38 C.F.R. § 4.87 (2005).  The record indicates that 
complications due to the veteran's chronic suppurative 
mastoiditis include hearing loss, tinnitus, bone loss and 
iatrogenic sensory loss associated with scarring.  All of 
these complications have been separately rated and are not 
currently on appeal.  Accordingly, there are no complications 
remaining for evaluation.

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a disability greater than 10 percent for 
chronic suppurative mastoiditis under Diagnostic Code 6200.  
10 percent is the highest disability rating that can be 
assigned for chronic suppurative mastoiditis.  





ORDER

Entitlement to a disability evaluation in excess of 10 
percent for chronic suppurative mastoiditis of the right ear 
is denied. 



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


